Citation Nr: 1528678	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  09-15 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma secondary to diabetes mellitus (DM).  

2.  Entitlement to a rating in excess of 10 percent for a left index finger crush injury with tendon rupture, status post repair and posttraumatic arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2014, the Board remanded the claims for additional evidentiary development, and the case has now been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  There is no evidence of glaucoma in service; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed glaucoma is related to his active service or was caused or aggravated by his service-connected DM.  

2.  The Veteran is in receipt of the maximum schedular rating for limitation of motion of the left index finger (or ankylosis); and, as he retains function of the finger, his disability picture does not approximate amputation.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in service nor caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154(a), 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

2.  The criteria for a rating in excess of 10 percent for residuals of a crushing injury to the left index finger with tendon rupture, status post repair and posttraumatic arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5229 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a July 2007 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in a February 2009 letter.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, VA examination reports, and statements from the Veteran.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded VA medical examinations in April 2014 (eye) and January 2015 (finger).  An addendum statement from the examining physician was requested regarding the eye condition and added to the record in March 2015.  Review of these reports reflects that an opinion as to etiology of the Veteran's glaucoma was provided with explaining rationale.  Also, the current severity of the left index finger disorder was reported.  The examiners' opinions were based upon review of the claims file and examination of the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a) (2014), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516- 17 (1995).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In this case there is no allegation or evidence of glaucoma during service.  There Veteran has similarly made no assertions relating his glaucoma directly to his active service, to include experience eye problems since discharge.  Instead, he claims his glaucoma is a condition that is secondary to his service-connected DM.  

The Veteran has been service-connected for DM since June 2006.  The post-service record shows that he was diagnosed with cataracts upon VA examination in October 2006.  Additional VA records in 2008 show that a diagnosis of cataracts continued.  Glaucoma was also noted.  Service connection for cataracts as secondary to DM was granted upon rating decision in April 2009.  As glaucoma has also been diagnosed, the Board finds that he has a current disability.  See Allen, supra.  

As to a relationship between the glaucoma and the Veteran's service-connected DM, the April 2014 examiner opined that it is not related to his DM.  The examiner explained that the Veteran had not been diagnosed as having neovascular glaucoma, which was the type of glaucoma that was secondary to DM.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), (VA may only consider independent medical evidence to support its findings and is not permitted to base ... nothing in these record contradicts the VA examiner's opinion regarding the etiology of the condition).  In the addendum dated March 2015, the examiner opined that the Veteran's glaucoma was not aggravated by his diabetes as DM did not aggravate this eye disorder.  

While the Veteran as a lay person is competent to report on observable symptoms because this requires only personal knowledge as it comes through his senses, the Board finds that he is not competent to provide a diagnosis of glaucoma because such an opinion requires medical expertise and equipment which he does not have.  See Davidson, supra.  Furthermore, the Board finds more probative the objective finding of the VA examiner that the Veteran's glaucoma is not related to DM than any lay claims to the contrary.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Therefore, because the most probative evidence of record shows that the Veteran's service-connected DM neither caused nor aggravated his glaucoma, the Board finds that the claim of secondary service connection for glaucoma must be denied.  
See 38 U.S.C.A. §§ 1110, 1154(a) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).  

Increased Ratings 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2014).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the serviceconnected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for a left index finger disorder was established upon rating decision in January 2006.  A 10 percent rating was assigned, effective July 19, 2005.  Slightly more than one year later (in July 2006), the Veteran, in effect, filed a claim for an increased rating.  

VA treatment records reflect continued complaints related to his left index finger injury.  Thorough examination of the left index finger, however, was not conducted until April 2015.  At that time, the Veteran reported that the left index finger remained impaired and mildly worsened over time.  He reported pain when he had direct palmar side pressure such as grasping a box to lift it.  He worked as a lineman for 21 years after service, but reported that the finger pain had worsened over time.  The left hand was non-dominant.  

There was limitation of motion and/or evidence of painful motion of the left index finger.  The examiner indicated that there was no gap between the thumb pad and the fingers.  There was no gap between any fingertips and the proximal transverse crease of the palms or evidence of painful motion in attempting to touch the palm with the fingertips.  There was, however, limitation of extension or evidence of painful motion of the index finger.  Specifically, it was noted that extension was "limited by no more than 30 degrees (unable to extend finger fully, extension limited to between 0 and 30 degrees of flexion)."  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing without additional limitation of motion.  As for functional loss of the finger, there was pain on movement.  There was tenderness or pain to palpation for joints or the left index finger.  Hand grip was 5/5, and there was no ankylosis of the fingers.  A finger scar was noted and described, but it was noted to be unremarkable.  

The Veteran's left index finger disorder has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5010-5229.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  DC 5010 addresses arthritis due to trauma, while DC 5229, in turn, governs limitation of motion of the index finger in the major and minor hand.  DC 5229 provides for a maximum 10 percent rating for major or minor limitation with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or, with extension limited by more than 30 degrees.  

The Veteran is receiving the maximum scheduler evaluation permitted under 38 C.F.R. § 4.71a, DC 5229.  The assignment of this rating is commensurate with traumatic arthritis.  As noted there was painful limitation of motion for consideration under § 4.59 (2014) which is contemplated in this rating.  
A higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).  Indeed, he is also in receipt of the maximum schedular rating for ankylosis of the major or minor index finger.  See DC 5225.  Additionally, as he retains function of his index finger, the Veteran's disability picture does not approximate amputation of the left (minor) index finger, which could warrant a higher (20 or 30 percent) rating based on the location of the amputation. See 38 C.F.R. § 4.71a , DC 5153.

The Board acknowledges the Veteran's assertions that his finger disability is more severe than evaluated to include his reports of pain and difficulty holding things.  He is competent to report his symptoms and has presented credible statements.  The Board has also considered the lay statements of record which discuss the Veteran's functional limitations.  The Board finds, however, except where otherwise noted, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned rating is warranted and no more.  See Jandreau, Buchanan, and Davidson, supra.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, supra.  Except where otherwise noted, the Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra.  

The Board has considered whether the Veteran's left finger condition presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disabilities.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  To the extent that he has complained of symptoms such as pain, these symptoms are specifically contemplated by the rating criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extra-schedular consideration is not warranted.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for glaucoma secondary to DM is denied.  

Entitlement to a rating in excess of 10 percent for a left index finger crush injury with tendon rupture, status post repair and posttraumatic arthritis, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


